FILED
                            NOT FOR PUBLICATION                              JUN 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30252

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00141-RFC

  v.
                                                 MEMORANDUM *
DAMASO RENE OBESO-FELIX,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Damaso Rene Obeso-Felix appeals from the 151-month sentence imposed

following his guilty plea conviction for conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Obeso-Felix contends that the sentence imposed was substantively

unreasonable because it was greater than necessary to comply with the statutory

purposes of sentencing. The sentence at the bottom of the Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors, and

under the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                          2                                   10-30252